Filed Pursuant to Rule424(b)(5) Registration No.333-184164 Prospectus Supplement (To Prospectus Dated October 11, 2012) BSD MEDICAL CORPORATION WARRANTS TO PURCHASE 4,400, This is an offering on a reasonable best efforts basis of 5,500,000 shares of our common stock and warrants to purchase up to 4,400,000 shares of our common stock (including 4,400,000 shares of common stock issuable upon exercise of the warrants) pursuant to this prospectus supplement and the accompanying prospectus.Of the 9,900,000 shares of common stock offered hereby, 4,400,000 shares are issuable upon exercise of the warrants.The securities will be sold in multiples of a fixed combination consisting of one share of common stock and a warrant to purchase 0.80 shares of common stock, at an initial exercise price of $1.10.Each fixed combination will be sold at a negotiated price of $0.95 per fixed combination.The warrants will be exercisable on or after the date that is six months and one day after the date the warrants are issued and will expire on the fifth anniversary of the date the warrants become exercisable. For a more detailed description of the common stock and warrants, see the section entitled “Description of Securities We Are Offering” beginning on page S-8. Our common stock is traded on The NASDAQ Capital Market under the symbol “BSDM”.On June 25, 2014, the last reported sale price for our common stock was $1.06 per share.There is no established public trading market for the warrants, and we do not expect a market to develop.We do not intend to apply to list the warrants on any securities exchange. As of June 25, 2014 the aggregate market value of our outstanding common equity held by non-affiliates was approximately $31,016,490 based on 26,970,861 shares of outstanding common stock held by non-affiliates and a price of $1.15 per share, which was the last reported sale price of our common stock on The Nasdaq Capital Market on April 29, 2014.The value of the securities offered hereby, as computed in accordance with Instruction I.B.6. of Form S-3, is $10,285,000.During the twelve calendar months prior to and including the date hereof, we have sold $50,068 of securities pursuant to General Instruction I.B.6. of Form S-3. We have retained Maxim Group LLC as our exclusive placement agent in connection with this offering.The placement agent has no obligation to buy any of the securities from us or to arrange for the purchase or sale of any specific number or dollar amount of securities but will use reasonable best efforts to arrange for the sale of the securities up to the maximum of $5,225,000.See “Plan of Distribution” beginning on page S-9 of this prospectus supplement for more information regarding these arrangements. Investing in our securities involves a high degree of risk.See “Risk Factors” beginning on page S-4 of this prospectus supplement and “Risk Factors” beginning on page4 of the accompanying prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Per Fixed Combination of one share of common stock and one warrant to purchase 0.80 shares of common stock Total Public Offering Price $ $ Placement Agency Fees $ $ Proceeds to us, before expenses $ $ Maxim Group LLC is acting as the exclusive placement agent in this offering.We estimate the total expenses of this offering, excluding the placement agency fees, will be approximately $175,000.Because there is no minimum offering amount, the actual offering amount, the placement agency fees and net proceeds to us, if any, in this offering may be substantially less than the total offering amounts set forth above.We are not required to sell any specific number or dollar amount of the securities offered in this offering, but the placement agent will use its reasonable efforts to arrange for the sale of all of the securities offered. Delivery of the securities will be made against payment thereon on or about July 1, 2014. Maxim Group LLC The date of this prospectus supplement is June 26, 2014 TABLE OF CONTENTS Prospectus Supplement Page Number ABOUT THIS PROSPECTUS SUPPLEMENT S - 1 PROSPECTUS SUPPLEMENT SUMMARY S - 2 RISK FACTORS S - 4 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS S - 6 USE OF PROCEEDS S -6 DILUTION S - 7 DESCRIPTION OF SECURITIES WE ARE OFFERING
